DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claims language.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Commissioner of Patents 1935).

The application is in condition for allowance except for the following formal matters, of typographical errors, and not clarity, specifically:

Claim Objections
Claims 8 – 12 and 19 – 22 are objected to because of the following informalities:

Claim 8 recites the limitation "processor-executable instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the processor-executable instructions”.
Claim 9 recites the limitation "processor-executable instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the processor-executable instructions”.
10 recites the limitation "processor-executable instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the processor-executable instructions”.
Claim 11 recites the limitation "processor-executable instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the processor-executable instructions”.
Claim 12 recites the limitation "processor-executable instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the processor-executable instructions”.
Claim 19 recites the limitation "processor-executable instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the processor-executable instructions”.
Claim 20 recites the limitation "processor-executable instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the processor-executable instructions”.
Claim 21 recites the limitation "processor-executable instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the processor-executable instructions”.
Claim 22 recites the limitation "processor-executable instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the processor-executable instructions”.

thorough review of the claim language in order to correct other possible antecedent basis concerns.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method performed by a wireless device for processing data using computing resources of a remote network computing device, comprising:
determining factors affecting a round-trip latency of a computing task; generating first metadata including the determined factors and a latency budget for the computing task;
sending the first metadata including the determined factors and the latency budget and data to the remote network computing device for processing as part of the computing task;
receiving from the remote network computing device processed data of the computing task and second metadata including an indication of a remaining time in the latency budget; and
adjusting a processing time for post-processing the processed data based on the second metadata to complete the post-processing of the processed data within the latency budget.

Independent claim 7:

determine factors affecting a round-trip latency of a computing task;
generate first metadata including the determined factors and a latency budget for the computing task;
send the first metadata including the determined factors and the latency budget and data to a remote network computing device for processing as part of the computing task;
receive from the remote network computing device processed data of the computing task and second metadata including an indication of a remaining time in the latency budget; and
adjust a processing time for post-processing the processed data based on the second metadata to complete the post-processing of the processed data within the latency budget.

Independent claim 13:
13.	A method performed by a network computing device for processing data in support of a remote wireless device, comprising:
receiving first metadata and data for processing as part of a computing task from the remote wireless device, the first metadata including factors affecting a round-trip latency and a latency budget for the computing task;
adjusting a processing time for processing the data based on the first metadata and the latency budget;

sending processed data and the second metadata to the remote wireless device in a format that enables post-processing by the remote wireless device.

Independent claim 18:
18.	A network computing device, comprising at least one processor configured with processor-executable instructions to:
receive first metadata and data for processing as part of a computing task from a remote wireless device, the first metadata including factors affecting a round-trip latency and a latency budget for the computing task;
adjust a processing time for processing the data based on the first metadata and the latency budget;
generate second metadata including an indication of a remaining time in the latency budget; and
send processed data and the second metadata to the remote wireless device in a format that enables post-processing by the remote wireless device.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/